Citation Nr: 0529018	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1945 to November 1946.  
His World War II service decorations include the Victory 
Medal and Occupation Medal, Germany.  

The veteran died in November 2002, and the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO.  

By way of history, the veteran was first granted service 
connection for duodenal ulcer with chronic gastritis in a 
December 1948 RO decision.  He was assigned a 20 percent 
disability evaluation that was continued in RO decisions 
dated in March 1972, October 1996 and November 1996.  

The veteran died in November 2002, and in January 2003, the 
RO received the appellant's claim for Dependency and 
Indemnity Compensation (DIC).  

Pursuant to an October 7, 2005 motion, this case has been 
advanced on the Board's docket under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).  



FINDINGS OF FACT

1.  The veteran died in November 2002.  The certificate of 
death lists the immediate cause of death as myocardial 
infarction due to coronary artery disease.  Renal failure on 
dialysis was noted to be another significant.  

2.  At the time of the veteran's death, service connection 
was in effect for a chronic duodenal ulcer with chronic 
gastritis, which was evaluated as 20 percent disabling.  

3.  In November 2002, the service-connected disability 
picture is shown to have more nearly approximated one that 
produced definite impairment of health; the service-connected 
disability that involved the gastrointestinal system is shown 
as likely as not to have contributed materially in producing 
or to have been a serious factor in accelerating the 
veteran's demise.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
service-connected gastrointestinal disability contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that the 
medical opinions and clinical records on file are sufficient 
to resolve the matter in the appellant's favor.  


Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (West 2002).  
To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002).  

In this case, the appellant argues that the service-connected 
chronic duodenal ulcer and chronic gastritis was of such a 
severity as to have been underlying factor in contributing 
the veteran's death.  

In connection with the veteran's claim for increase, the 
veteran underwent VA examination in September 1996.  The 
veteran's complaints were noted to include those of fatigue 
and dyspepsia.  

The VA examiner's diagnoses included those of a history of 
peptic ulcer disease symptoms and borderline low hemoglobin 
and hematocrit with possible anemia.  

Epigastric pain was noted to be relieved by Maalox and daily 
epigastric pain was noted to improve with new medications.  

The VA treatment records dated from July 2002 to November 
2002 showed the past medical history that included well-
controlled hypertension, stroke, peptic ulcer disease, kidney 
disease, peripheral vascular disease, heart disease and 
chronic obstructive pulmonary disorder (COPD).  It was noted 
that the veteran underwent vascular surgeries in November 
2002 and July 2002.  

In a July 2002 discharge summary, the veteran was admitted 
for acute onset of chronic renal insufficiency, hypertension 
and anemia secondary to chronic renal failure.  The veteran 
reported generalized fatigue, shortness of breath, breathing 
difficulty, frequent urination, constipation and cold-like 
symptoms.  He was placed on dialysis.  Hypertension was noted 
to be difficult to control during this admission.  

The examiner's noted that renal ultrasound for evaluation of 
renal blood flow and possible renal thrombosis or renal vein 
thrombophlebitis was difficult to assess due to excessive 
bowel gas.  

In an October 2002 renal clinical evaluation, the examiner 
noted a history of a questionable cardiovascular 
accident/transient ischemic heart attack over 20 years ago 
with no residual effects.  

The veteran's complaints consisted of having mild to moderate 
fatigue and weakness, shortness of breath, chest pain and 
abdominal pain.  It was noted that the veteran tolerated 
dialysis well.  

On November 5, 2002, the veteran received an artery-vein 
graft in the left upper arm.  The VA examiner noted no 
evidence of arterial occlusive disease.  

In a November 2002 VA medical record, the veteran was 
admitted for what was reported to be diverticulitis with 
possible sepsis.  The veteran was noted to have hypotension 
with diaphoresis and extreme fatigue.  It was also noted that 
the veteran had severe gastroesophageal reflux disease 
(GERD).  

The VA emergency physician reported that, while the veteran 
was awaiting transport to the floor, apneic breathing was 
observed.  An electrocardiogram (EKG) was performed and 
showed an acute inferior myocardial infarct.  The veteran 
stopped breathing and was pronounced dead.  

The veteran's certificate of death lists the immediate cause 
of his death as myocardial infarction due to or as a 
consequence of coronary artery disease.   Other significant 
conditions included renal failure on dialysis.  

The appellant testified at the recent hearing that, prior to 
the veteran's death, he was brought to the Cincinnati VA 
Medical Center (VAMC) for dialysis treatment, but experienced 
sharp pain in his stomach and was sent to the emergency room 
for evaluation.  

The appellant stated that the doctor told her that the 
veteran was having "some kind of gastrointestinal bleeding 
in his stomach."  She stated that the veteran had recurrent 
ulcers that he did not treat surgically.  

In this regard, the Board finds on review of the entire 
evidentiary record that the veteran had suffered from 
disabling manifestations due to service-connected chronic 
duodenal ulcer disease and chronic gastritis since his time 
in service.  This included having undergone operative 
procedures in the past and apparently experiencing ongoing 
symptoms of dyspepsia and some anemia.  

In light of the nature of the gastrointestinal symptoms 
exhibited just prior to the veteran's death, the Board finds 
that the service-connected chronic duodenal ulcer disease 
with chronic gastritis was productive of a disability picture 
that more closely reflected that of definitive health 
impairment in November 2002.  The Board in this regard 
affords great weight to the appellant's hearing testimony 
regarding the events leading up to the veteran's death.  

Moreover, given the involvement of the vital gastrointestinal 
system as reported in the treatment records, a basis is 
presented in this case for concluding that the service-
connected disability as likely as not contributed materially 
or substantially in producing or at the least in accelerating 
the veteran's demise.  

In light of this evidence, and by extending the benefit of 
the doubt to the appellant, service-connection for the cause 
of the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


